Title: From Benjamin Franklin to John Lining, 17 June 1758
From: Franklin, Benjamin
To: Lining, John


Dear Sir,
London, June 17, 1758.
In a former letter I mentioned the experiment for cooling bodies by evaporation, and that I had, by repeatedly wetting the thermometer with common spirits, brought the mercury down five or six degrees. Being lately at Cambridge, and mentioning this in conversation with Dr. Hadley, professor of chemistry there, he proposed repeating the experiments with ether, instead of common spirits, as the ether is much quicker in evaporation. We accordingly went to his chamber, where he had both ether and a thermometer. By dipping first the ball of the thermometer into the ether, it appeared that the ether was precisely of the same temperament with the thermometer, which stood then at 65; for it made no alteration in the height of the little column of mercury. But when the thermometer was taken out of the ether, and the ether with which the ball was wet, began to evaporate, the mercury sunk several degrees. The wetting was then repeated by a feather that had been dipped into the ether, when the mercury sunk still lower. We continued this operation, one of us wetting the ball, and another of the company blowing on it with the bellows, to quicken the evaporation, the mercury sinking all the time, till it came down to 7, which is 25 degrees below the freezing point, when we left off. Soon after it passed the freezing point, a thin coat of ice began to cover the ball. Whether this was water collected and condensed by the coldness of the ball, from the moisture in the air, or from our breath; or whether the feather, when dipped into the ether, might not sometimes go through it, and bring up some of the water that was under it, I am not certain; perhaps all might contribute. The ice continued increasing till we ended the experiment, when it appeared near a quarter of an inch thick all over the ball, with a number of small spicula, pointing outwards. From this experiment one may see the possibility of freezing a man to death on a warm summer’s day, if he were to stand in a passage thro’ which the wind blew briskly, and to be wet frequently with ether, a spirit that is more inflammable than brandy, or common spirits of wine.
It is but within these few years, that the European philosophers seem to have known this power in nature, of cooling bodies by evaporation. But in the east they have long been acquainted with it. A friend tells me, there is a passage in Bernier’s travels through Indostan, written near one hundred years ago, that mentions it as a practice (in travelling over dry desarts in that hot climate) to carry water in flasks wrapt in wet woollen cloths, and hung on the shady side of the camel, or carriage, but in the free air; whereby, as the cloths gradually grow drier, the water contained in the flasks is made cool. They have likewise a kind of earthen pots, unglaz’d, which let the water gradually and slowly ooze through their pores, so as to keep the outside a little wet, notwithstanding the continual evaporation, which gives great coldness to the vessel, and the water contained in it. Even our common sailors seem to have had some notion of this property; for I remember, that being at sea, when I was a youth, I observed one of the sailors, during a calm in the night, often wetting his finger in his mouth, and then holding it up in the air, to discover, as he said, if the air had any motion, and from which side it came; and this he expected to do, by finding one side of his finger grow suddenly cold, and from that side he should look for the next wind; which I then laughed at as a fancy.
May not several phaenomena, hitherto unconsidered, or unaccounted for, be explained by this property? During the hot Sunday at Philadelphia, in June 1750, when the thermometer was up at 100 in the shade, I sat in my chamber without exercise, only reading or writing, with no other cloaths on than a shirt, and a pair of long linen drawers, the windows all open, and a brisk wind blowing through the house, the sweat ran off the backs of my hands, and my shirt was often so wet, as to induce me to call for dry ones to put on; in this situation, one might have expected, that the natural heat of the body 96, added to the heat of the air 100, should jointly have created or produced a much greater degree of heat in the body; but the fact was, that my body never grew so hot as the air that surrounded it, or the inanimate bodies immers’d in the same air. For I remember well, that the desk, when I laid my arm upon it; a chair, when I sat down in it; and a dry shirt out of the drawer, when I put it on, all felt exceeding warm to me, as if they had been warmed before a fire. And I suppose a dead body would have acquired the temperature of the air, though a living one, by continual sweating, and by the evaporation of that sweat, was kept cold. May not this be a reason why our reapers in Pensylvania, working in the open field, in the clear hot sunshine common in our harvest-time,
   *Pensylvania is in about lat. 40, and the sun, of course, about 12 degrees higher, and therefore much hotter than in England. Their harvest is about the end of June, or beginning of July, when the sun is nearly at the highest.
 find themselves well able to go through that labour, without being much incommoded by the heat, while they continue to sweat, and while they supply matter for keeping up that sweat, by drinking frequently of a thin evaporable liquor, water mixed with rum; but if the sweat stops, they drop, and sometimes die suddenly, if a sweating is not again brought on by drinking that liquor, or, as some rather chuse in that case, a kind of hot punch, made with water, mixed with honey, and a considerable proportion of vinegar? May there not be in negroes a quicker evaporation of the perspirable matter from their skins and lungs, which, by cooling them more, enables them to bear the sun’s heat better than whites do? (if that is a fact, as it is said to be; for the alledg’d necessity of having negroes rather than whites, to work in the West-India fields, is founded upon it) though the colour of their skins would otherwise make them more sensible of the sun’s heat, since black cloth heats much sooner, and more, in the sun, than white cloth. I am persuaded, from several instances happening within my knowledge, that they do not bear cold weather so well as the whites; they will perish when exposed to a less degree of it, and are more apt to have their limbs frost-bitten; and may not this be from the same cause? Would not the earth grow much hotter under the summer sun, if a constant evaporation from its surface, greater as the sun shines stronger, did not, by tending to cool it, balance, in some degree, the warmer effects of the sun’s rays? Is it not owing to the constant evaporation from the surface of every leaf, that trees, though shone on by the sun, are always, even the leaves themselves, cool to our sense? at least much cooler than they would otherwise be? May it not be owing to this, that fanning ourselves when warm, does really cool us, though the air is itself warm that we drive with the fan upon our faces; for the atmosphere round, and next to our bodies, having imbibed as much of the perspired vapour as it can well contain, receives no more, and the evaporation is therefore check’d and retarded, till we drive away that atmosphere, and bring dryer air in its place, that will receive the vapour, and thereby facilitate and increase the evaporation? Certain it is, that mere blowing of air on a dry body does not cool it, as any one may satisfy himself, by blowing with a bellows on the dry ball of a thermometer; the mercury will not fall; if it moves at all, it rather rises, as being warmed by the friction of the air on its surface? To these queries of imagination, I will only add one practical observation; that wherever it is thought proper to give ease, in cases of painful inflammation in the flesh, (as from burnings, or the like) by cooling the part; linen cloths, wet with spirit, and applied to the part inflamed, will produce the coolness required, better than if wet with water, and will continue it longer. For water, though cold when first applied, will soon acquire warmth from the flesh, as it does not evaporate fast enough; but the cloths wet with spirit, will continue cold as long as any spirit is left to keep up the evaporation, the parts warmed escaping as soon as they are warmed, and carrying off the heat with them. I am, Sir, &c.
B.F.
